Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed July 28, 2022 has been entered and carefully considered.  Claims 16-20 are amended.  Claims 1-20 are currently pending. 
The rejection of claims 16-20 under 35 U.S.C. 101 is withdrawn in light of applicant’s amendment to claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2021/0058133 A1).
Regarding claim 1, Takeda discloses a beam failure recovery method, applied to a terminal device, and comprising: receiving higher layer signaling, wherein the higher layer signaling comprises configuration information of a control resource set for beam failure recovery (Paragraphs 0040-0043 discloses the mechanism of detecting a beam failure. Fig. 2 discloses the user terminal receives a downlink control channel (PDCCH: Physical Downlink Control Channel) transmitted by the radio base station by using two beams) CORESET-BFR configured for the terminal device (Paragraph 0078 CORESET-BFR may be configured to the UE. The UE may monitor the PDCCH during CORESET-BFR in the PDCCH monitoring window), wherein the configuration information of the CORESET-BFR comprises at least one of the following: a cell index of a cell on which the CORESET-BFR is located (Paragraphs 0080-0095 discloses CORESET procedure associated with cell index) and a BWP index of a bandwidth part BWP on which the CORESET-BFR is located (Paragraphs 0097-0099, Fig. 4, options1-4 discloses the second aspect will describe a relationship between a configuration of a CORESET for BFR (CORESET-BFR) and a configuration of a BWP used for the CORESET-BFR).
Regarding claims 7 and 16 comprises substantially similar limitations as recited above in claim 1. Takeda discloses memory and a processor in paragraph 0199-0201.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 8-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. in view of Takahashi et al. (US 2021/0321462 A1).

Regarding claims 2, 8 and 17, Takeda discloses sending a beam failure recovery request BFRQ in a case that the terminal device determines that a beam failure event occurs in a first cell (Paragraphs 0080-0095) or a first BWP (Paragraphs 0097-0099, Fig. 4, options1-4) ; 
switching to a second cell corresponding to the cell index (Paragraphs 0183-0185) or
 a second BWP corresponding to the BWP index (Paragraphs 0104-0109), 
wherein the first cell and the second cell are different cells (Paragraphs 0097-0099, Fig. 4, options1-4),
 the first BWP and the second BWP are different BWPs (Paragraphs 0104-0109);
Takeda does not disclose the mechanism of determining quasi-colocation QCL information of the CORESET-BFR; and receiving beam failure recovery request response information based on the QCL information of the CORESET-BFR on the second cell or the second BWP.

In an analogous art, Takahashi discloses determining quasi-colocation QCL information of the CORESET-BFR (Paragraphs 0084 and 0102-0105) ; and receiving beam failure recovery request response information based on the QCL information of the CORESET-BFR on the second cell or the second BWP (Paragraphs 0042, 0084 and 0102-0105). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Takahashi to the system of Takeda to provide a user terminal according to one aspect of the present disclosure includes: a receiving section that receives an RRC (Radio Resource Control) reconfiguration message including information about reconfiguration with sync; and a control section that controls quasi-co-location about a control resource set, based on information about resources for random access in the information about the reconfiguration (Paragraph 0011).


Regarding claims 3, 9 and 18, Takeda discloses wherein the sending a BFRQ when the terminal device determines that a beam failure event occurs in a first cell (Paragraphs 0097-0099, Fig. 4, options1-4),
 or a first BWP comprises (Paragraphs 0097-0099, Fig. 4, options1-4 discloses the second aspect will describe a relationship between a configuration of a CORESET for BFR (CORESET-BFR) and a configuration of a BWP used for the CORESET-BFR); 
determining a target beam reference signal for beam failure recovery (Paragraphs 0040, 0047); and sending the BFRQ by using a preconfigured target channel resource, wherein the BFRQ comprises identification information of the target beam reference signal (Paragraphs 0047, 0055, 0140 and 0157).
 Regarding claims 4 and 10, Takeda discloses wherein the target channel resource is a semi-persistent physical uplink shared channel PUSCH (Paragraph 0076, 0136 discloses the channel PUSCH).  
Regarding claims 5, 11 and 19, Takeda does not discloses wherein the configuration information of the CORESET-BFR further comprises a transmission configuration indication state TCI state of the CORESET-BFR.
In an analogous art, Takahashi discloses wherein the configuration information of the CORESET-BFR further comprises a transmission configuration indication state TCI state of the CORESET-BFR (Paragraphs 0051-0057 and 0074, 0078 discloses the configuration information of the CORESET-BFR further comprises a transmission configuration indication state TCI state of the CORESET-BFR)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Takahashi to the system of Takeda to provide a user terminal according to one aspect of the present disclosure includes: a receiving section that receives an RRC (Radio Resource Control) reconfiguration message including information about reconfiguration with sync; and a control section that controls quasi-co-location about a control resource set, based on information about resources for random access in the information about the reconfiguration (Paragraph 0011).

Regarding claims 6, 12 and 20, Takeda does not discloses wherein the determining QCL information of the CORESET-BFR comprises: determining the QCL information of the CORESET-BFR based on the TCI state of the CORESET-BFR.
In an analogous art, Takahashi discloses wherein the determining QCL information of the CORESET-BFR comprises: determining the QCL information of the CORESET-BFR based on the TCI state of the CORESET-BFR (Paragraphs 0044, 0084, 0102-0106).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Takahashi to the system of Takeda to provide a user terminal according to one aspect of the present disclosure includes: a receiving section that receives an RRC (Radio Resource Control) reconfiguration message including information about reconfiguration with sync; and a control section that controls quasi-co-location about a control resource set, based on information about resources for random access in the information about the reconfiguration (Paragraph 0011).
Regarding claim 13, Takeda does not disclose the mechanism of wherein when the processor is configured to determine QCL information of the CORESET-BFR, the processor is configured to determine QCL information of the target beam reference signal as the QCL information of the CORESET-BFR
In an analogous art, Takahashi discloses wherein when the processor is configured to determine QCL information of the CORESET-BFR (Paragraphs 0084 and 0102-0105) ; and the processor is configured to determine QCL information of the target beam reference signal as the QCL information of the CORESET-BFR (Paragraph 0042). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Takahashi to the system of Takeda to provide a user terminal according to one aspect of the present disclosure includes: a receiving section that receives an RRC (Radio Resource Control) reconfiguration message including information about reconfiguration with sync; and a control section that controls quasi-co-location about a control resource set, based on information about resources for random access in the information about the reconfiguration (Paragraph 0011).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. in view of Takahashi et al. and further in view of Matsumura et al. (2021/0234752 A1).

Regarding claim 14, Takeda and Takahashi  do not disclose the mechanism of processor is configured to receive beam failure recovery request response information based on the QCL information of the CORESET-BFR on the second cell or the second BWP, the processor is configured to, receive, within a target time window based on the QCL information of the CORESET-BFR on the second cell or the second BWP, the beam failure recovery request response information carried on a dedicated physical downlink control channel PDCCH in the CORESET-BFR. 
In an analogous art, Matsumura discloses receive beam failure recovery request response information based on the QCL information of the CORESET-BFR on the second cell or the second BWP (Paragraphs 0081-0099 disclose the PBFRQ may include information (e.g., at least one of following (1) to (5)) related to a beam failure recovery request: Information indicating a request for beam recovery, A cell ID, A BWP ID, A measurement result of a new candidate beam (L1-RSRP), and An index related to a new candidate beam (a beam index, a CSI-RS ID, an SSB index or a TCI state ID),
 the processor is configured to, receive, within a target time window (Paragraph 0038, 0057)  based on the QCL information of the CORESET-BFR on the second cell or the second BWP, the beam failure recovery request response information carried on a dedicated physical downlink control channel PDCCH in the CORESET-BFR (Paragraph discloses [0099], the above cell ID in (2) and BWP ID in (3) may be associated with a cell and a BWP in which a new candidate beam has been detected (or whose beam/link/TCI state needs to be established), respectively. By giving notification of this information, it is possible to appropriately notify the base station of information of a suitable new candidate beam even when the new candidate beams are detected in a plurality of cells or a plurality of BWPs. Paragraph 0070 disclose information related to QCL of a PDCCH (or a DMRS antenna port related to the PDCCH) and a given DL-RS may be referred to as a TCI state for the PDCCH. The UE may decide the TCI state for the PDCCH (CORESET) based on an RRC signaling and an MAC CE). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Matsumura to the modified system of Takeda and Takahashi   to provide a receiving section that receives a Beam Failure Detection Reference Signal (BFD-RS); and a control section that, when radio link quality of resource configurations of part of BFD-RSs of configured BFD-RSs is worse than a given threshold, indicates an instance related to a beam failure from a lower layer to a higher layer (Paragraph 0010).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. in view of Takahashi et al. and further in view of Gao et al. (US 2021/0258809 A1).

Regarding claim 15, Takeda and Takahashi  do not disclose the mechanism of outside the target time window, switch to the first cell or the first BWP in which the beam failure event occurs; and monitor a CORESET configured on the first cell, or monitor a CORESET configured on the first BWP.
In an analogous art, Gao discloses outside the target time window, switch to the first cell or the first BWP in which the beam failure event occurs; and monitor a CORESET configured on the first cell, or monitor a CORESET configured on the first BWP (Paragraphs 0095, 0102-0106 discloses for a two-TRP transmission, if two TRPs are from different serving cells or different bandwidth parts (BWPs), one PDSCH can be configured with two TCI state IDs respectively for two different serving cells or BWPs. If the scheduling offset is not less than the threshold time, the terminal device may assume that antenna ports of each demodulation reference signal (DMRS) port group of PDSCH are quasi-QCLed with RS in the corresponding TCI state with regard to the QCL configurations indicated by the TCIs. Thus, in such a case, the network device may transmit the PDSCH using two QCL configurations indicated by the two TCIs and the terminal device may receive the PDSCH using two QCL configurations indicated by the two TCIs. On the other hand, if the scheduling offset is less than and/or equal to the threshold time, the network device and the terminal device may operate in different ways).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gao to the modified system of Takeda and Takahashi   to provide a method for CSI measurement in a wireless communication system. The method may include, receiving a CSI reference signal (CSI-RS) resource configuration from a network device, the CSI-RS resource configuration indicating a CSI-RS resource set including a plurality of CSI-RS resources; and performing CSI measurement using one of a plurality of CSI-RS resource combinations (Paragraph 0025).

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. Applicant argued that Takeda does not disclose, teach or suggest at least "receiving higher layer signaling, wherein the higher layer signaling comprises configuration information of a control resource set for beam failure recovery CORESET-BFR configured for the terminal device, wherein the configuration information of the CORESET-BFR comprises at least one of the following: a cell index of a cell on which the CORESET-BFR is located and a BWP index of a bandwidth part BWP on which the CORESET-BFR is located' as recited in claim 1. 
Examiner respectfully disagrees.
Takeda discloses in paragraphs 0043-0050, the user terminal detects the beam failure when a given condition is satisfied. The given condition may be a case where, for example, all measurement results of 1 or a plurality of DL-RS resources configured in advance become lower than a given threshold Q.sub.out_LR. The radio base station may decide that the user terminal has detected the beam failure, based on a fact that there is no indication from the user terminal. In step S104, the user terminal that has specified the new candidate beam transmits the BFR request (a BFR request signal or a BFRQ: BFR request). The BFR request may be transmitted by using, for example, a random access channel (PRACH: Physical Random Access Channel). A PRACH resource may be configured by a higher layer (e.g., RRC signaling). The PRACH resource may include a time resource, a frequency resource and a PRACH sequence. Thus Fig. 2, paragraphs 0043-0050 discloses the mechanism of receiving higher layer signaling, wherein the higher layer signaling comprises configuration information of a control resource set for beam failure recovery CORESET-BFR configured for the terminal device. BFR has one at least frequency resource or time resource and paragraph 0052 disclose configuring a configuration of a frequency resource (e.g., a cell, a Component Carrier (CC), a Control Resource Set (CORESET) or a partial band (a bandwidth part or a BWP)) used for the BFR procedure. For example, the inventors of this application have conceived that the user terminal determines at least one of a frequency resource used to transmit a BFR request, and a frequency resource used to receive a BFR request response. Furthermore, for example, the inventors of this application have studied a relationship between a configuration of a BWP for the BFR request response, and a configuration of a CORESET for the BFR request response (CORESET-BFR).
Takeda discloses the mechanism of wherein the configuration information of the CORESET-BFR comprises at least one of the following: a cell index of a cell on which the CORESET-BFR is located in paragraph 0059-0067 disclose a UE starts the BFR procedure when detecting a beam failure in a serving cell c1. The UE transmits a BFR request in a serving cell c2.  An association between c1 in which a beam failure is likely to be detected and c2 for the BFR request may be configured to the UE by a higher layer (e.g., RRC signaling) (semi-statically). When the beam failure is detected in c1, c2 may be determined from c1 according to the association.  Thus Takeda discloses configuration information of the CORESET-BFR comprises at least one of the following: a cell index of a cell on which the CORESET-BFR is located. C2 is a second cell which also indicate cell index of 2/second. 
Applicant’s specification  (US 2021/0135927 A1) discloses in paragraphs 0044-0048,  “the cell in which the terminal device is currently located is a first cell, and the network side device configures the configuration information of the CORESET-BFR for the terminal device in the first cell by using the higher layer signaling. The configuration information of the CORESET-BFR includes the cell index of the cell on which the CORESET-BFR is located, and the cell index indicates that the cell on which the CORESET-BFR is located is a second cell.  sending a beam failure recovery request (Beam Failure Recovery Request, BFRQ) in a case that the terminal device determines that a beam failure event (Beam Failure Event) occurs in the first cell or the first BWP;
[0048] switching to the second cell corresponding to the cell index or the second BWP corresponding to the BWP index, where the first cell and the second cell are different cells, and the first BWP and the second BWP are different BWPs”.
Similarly Takeda discloses configuration information of the CORESET-BFR comprises a cell index of a cell on which the CORESET-BFR is located.
Takeda discloses a BWP index of a bandwidth part BWP on which the CORESET-BFR is located in paragraphs 0097-0099, Fig. 4, options1-4 discloses the second aspect will describe a relationship between a configuration of a CORESET for BFR (CORESET-BFR) and a configuration of a BWP used for the CORESET-BFR. Paragraphs 0052, 0097-0098 disclose the inventors of this application have conceived appropriately configuring a configuration of a frequency resource (e.g., a cell, a Component Carrier (CC), a Control Resource Set (CORESET) or a partial band (a bandwidth part or a BWP)) used for the BFR procedure. For example, the inventors of this application have conceived that the user terminal determines at least one of a frequency resource used to transmit a BFR request, and a frequency resource used to receive a BFR request response. Furthermore, for example, the inventors of this application have studied a relationship between a configuration of a BWP for the BFR request response, and a configuration of a CORESET for the BFR request response (CORESET-BFR). The second aspect will describe a relationship between a configuration of a CORESET for BFR (CORESET-BFR) and a configuration of a BWP used for the CORESET-BFR.
[0098] One or more partial frequency bands (also referred to as, for example, partial bands or Bandwidth Parts (BWPs)) in a carrier (also referred to as a Component Carrier (CC) or a system bandwidth) are used for DL and/or UL communication (DL/UL communication). A BWP used for DL communication may be referred to as a DL BWP (DL frequency band), and a BWP used for UL communication may be referred to as a UL BWP (UL frequency band). The configured BWP may be activated or deactivated.
Takeda discloses the mechanism of receiving higher layer signaling, wherein the higher layer signaling comprises configuration information of a control resource set for beam failure recovery CORESET-BFR configured for the terminal device, wherein the configuration information of the CORESET-BFR comprises at least one of the following: a cell index of a cell on which the CORESET-BFR is located and a BWP index of a bandwidth part BWP on which the CORESET-BFR is located.
Similar arguments are applied to claims 7 and 16.
Thus rejection of claims 1, 7 and 16 is maintained under 35 U.S.C. 102.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harada et al. (US 2021/0204231 A1) discloses When the user terminal detects the DCI for the BWP #1 in the CORESET #1, the user terminal receives PDSCH scheduled in (assigned to) a given time and/or frequency resource (time/frequency resource) in the BWP #1 based on the DCI for the BWP #1. When the DCI for the BWP #2 is detected in the CORESET #1, the user terminal deactivates the BWP #1 and activates the BWP #2. The user terminal receives the PDSCH scheduled in a given time/frequency resource of the DL BWP #2 based on the DCI for the BWP #2 detected in the CORESET #1.
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413